Back to Table of Contents
 
EXHIBIT 10.5












PURCHASE AND SALE AGREEMENT


by and among


Town Village Leawood, LLC,
Town Village Arlington, L.P.,
Town Village Dallas, L.P.
and
Town Village Fort Worth, L.P.,
collectively as Seller


and


ARC Cypress LLC,
a Tennessee limited liability company,
as Purchaser
 
 

--------------------------------------------------------------------------------

Back to Table of Contents


INDEX



   
Page
1.
Agreement
1
2.
Property
1
3.
Consideration
2
4.
Earnest Money
3
5.
Purchaser's Investigation
5
6.
Warranties and Representations of Seller
8
7.
Warranties and Representations of Purchaser
8
8.
Additional Covenants of Seller
10
9.
Condemnation and Casualty
10
10.
Closing
11
11.
Closing Costs
13
12.
Prorations and Credits to be Made at Closing
14
13.
Indemnity
16
14.
Remedies
16
15.
Real Estate Commissions
18
16.
Notices
18
17.
Assignment
19
18.
Effective Date
19
19.
Miscellaneous
19



EXHIBITS


Exhibit A Legal Description of the Property
Exhibit B Exceptions to Warranties and Representations
Exhibit C Form of Special Warranty Deed
Exhibit D Bill of Sale and Assignment
Exhibit E Form of Residency Agreement


Schedule I Property Information
 
 
-i-

--------------------------------------------------------------------------------

Back to Table of Contents


PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is entered into by and among
Town Village Leawood, LLC (“Tract One Seller”), Town Village Arlington, L.P.
(“Tract Two Seller”), Town Village Dallas, L.P. (“Tract Three Seller”) and Town
Village Forth Worth, L.P. (“Tract Four Seller”), and ARC Cypress, LLC, a
Tennessee limited liability company ("Purchaser"), as of the Effective Date (as
hereinafter defined). Tract One Seller, Tract Two Seller, Tract Three Seller and
Tract Four Seller are hereinafter collectively referred to as “Seller”.
 
1.    Agreement. For and in consideration of the mutual benefits enjoyed by each
of the parties to this Agreement and of the payment by Purchaser to Seller of
One Hundred and No/100ths Dollars ($100.00) in cash, which payment shall be
credited against the Consideration (as hereinafter defined) at Closing (as
hereinafter defined) but which shall otherwise be nonrefundable to Purchaser,
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
and accept conveyance of, the Property (as hereinafter defined) pursuant to the
terms and conditions herein set forth.


2.    Property. The property which is the subject of this Agreement
(collectively, the "Property") is as follows: 
 

a.
the fee simple title in and to the four (4) tracts of land described on Exhibit
A attached hereto, together with all of Seller's right, title and interest, if
any, in and to all easements, tenements, hereditaments, privileges, and
appurtenances, in any way belonging or relating to the same (each of said tracts
being individually referred to herein as a “Tract” and being collectively
referred to as the “Land”);

 

b.
To the extent owned by the Seller, any and all oil, gas or other minerals or
mineral rights relating to such Land or to the surface or subsurface thereof;

 

c.
Any and all buildings, structures and other improvements presently located upon
or affixed to the Land (collectively, the "Improvements");

 

d.
All personal property, fixtures, vehicles, buses and equipment owned by Seller
which are located upon and used in connection with the ownership or operation of
the Improvements or the Land (the "Personalty");

 

e.
All of Seller’s right, title and interest as landlord in any and all leases,
occupancy agreements, residency agreements and licenses granting possessory
rights in, on or covering the Land or the Improvements (the "Leases");

 

f.
To the extent assignable, all of Seller’s right, title and interest in, if any,
and to all other agreements currently in effect that relate to the ownership,
use, leasing, management, advertising, security, maintenance, or operation of
the Land, Improvements or Personalty, except to the extent the same are
terminable by Seller at or before the Closing with not more than thirty-one (31)
days prior written notice

 
 
 

--------------------------------------------------------------------------------

Back to Table of Contents

pursuant to the terms thereof and constitute Rejected Agreements pursuant to
Section 5(e) below (the "Property Agreements");
 

g.
To the extent assignable and relating solely to the ownership, development, use,
maintenance or operation of the Land, Improvements, Personalty, Leases or
Property Agreements, all of Seller’s right, title and interest, if any, in and
to all (i) plans, models, drawings, specifications, surveys, engineering reports
and other technical descriptions or materials that are in the possession of
Seller or its representatives (the "Plans"); (ii) warranties, guaranties,
indemnities and claims (the "Warranties"); (iii) certificates of occupancy,
certificates of compliance (including those relating to compliance by the
Property with all laws, rules and regulations governing access for the
handicapped), licenses, permits, franchises and similar rights issued by any
federal, state or municipal authority (the "Permits"); (iv) rights to use the
name “Town Village” for the Improvements only; and (v) all other claims or
causes of action in favor of or for the benefit of Seller (the "Intangibles");
and

 
 

h.
the extent assignable, all of Seller’s right, title and interest in, if any, any
other tangible or intangible asset of any kind or nature primarily used in
connection with the ownership or operation of the Property or the Improvements
that is not specifically identified as an Excluded Asset (as hereinafter
defined).

 
The Property includes all of the assets owned by Seller and used in the
operation of the Improvements except for the following, and only the following,
assets and rights of Seller (the "Excluded Assets"), which shall not be sold,
transferred, assigned or delivered to Purchaser:


(a)    All cash and receivables of the Seller;


(b)    All documents, drafts and records received or prepared in connection with
the planning and sale of the Property, including bids received from
third-parties;


(c)    the organizational documents and other partnership records and documents
having to do with the organization of each Seller; and


(d)    the rights that accrue, or will accrue, to the Seller under this
Agreement   and any other agreements relating to the sale of the Property or
otherwise   delivered in connection with this Agreement; and
 
(e)    any rights under any Intangibles that Seller may need to defend itself 
from, or enforce, claims or costs arising prior to the Closing Date.


3.    Consideration. Seller agrees to accept and Purchaser agrees to pay as
consideration for the sale of the Property (the "Consideration"), subject to the
terms of this Agreement, One Hundred Forty-Six Million Two Hundred Eighty-Six
Thousand Five Hundred and No/100ths Dollars ($146,286,500.00). The Consideration
shall be allocated among the various Tracts as indicated on Exhibit A.
 
 
-2-

--------------------------------------------------------------------------------

Back to Table of Contents

The Consideration (less any credits thereto provided hereby) shall be payable at
Closing by wire transfer or other immediately available funds. At Closing,
Purchaser shall be entitled to a credit against the Consideration for the
non-refundable consideration paid to Seller pursuant to Section 1 above, and the
Earnest Money (as hereinafter defined) paid to Seller in accordance with the
terms of this Agreement.
 
Except for the liabilities, obligations or commitments specifically and
expressly assumed by Purchaser in this Agreement or the Deed or the Bill of
Sale, Purchaser shall not assume, or become responsible in any way for, any
other liabilities, commitments or obligations of Seller, or any other
liabilities or obligations that relate in any way to the Property or the
ownership or operation of all or any portion of the Property prior to the
Closing Date (each, an "Excluded Liability"). The Seller shall remain solely
responsible for the Excluded Liabilities, and shall pay, discharge or satisfy
the Excluded Liabilities as the same come due.
 
4.    Earnest Money. 
 

a.
On or before the Close of Business one (1) day after the Effective Date,
Purchaser shall deposit with Texas United Title, Inc., 901 South Mopac
Expressway, Building One, Suite 540, Austin, Texas 78746, Attention: Deedee King
(the "Title Company"), the amount of Five Million Five Hundred Thousand Dollars
($5,500,000.00) as earnest money (together with all interest accrued thereon,
the "Earnest Money"). The Earnest Money shall be applied against the
Consideration at Closing but shall otherwise be nonrefundable to Purchaser
unless Seller defaults or breaches hereunder. Purchaser shall pay the Earnest
Money in cash (by means of wire transfer). As used in this Agreement, the term
"Close of Business" shall mean 5:00 p.m. in Austin, Texas on the date in
question. If Purchaser fails to timely deliver the Earnest Money on or before
the Close of Business on the date that the same is due and owing, Seller shall
have the right to terminate this Agreement by notice thereof to Purchaser at any
time prior to the receipt of such Earnest Money, and retain so much of the
Earnest Money as Purchaser has delivered, as Seller's sole remedy hereunder, and
thereupon this Agreement shall be null and void and neither party shall have any
liability or obligation hereunder to the other.

 

b.
The Title Company shall hold the Earnest Money in an escrow capacity on behalf
of Purchaser and Seller, in accordance with the terms of this Agreement. In the
event the Closing does not occur, the Title Company shall disburse the Earnest
Money in accordance with this Agreement. The Earnest Money shall be deposited by
the Title Company into a separate interest-bearing account at a bank acceptable
to Purchaser and Seller whose accounts are insured by the FDIC in the name of
the Title Company as escrow agent for Purchaser and Seller but over which the
Title Company shall have sole signature power.

 
5.    Purchaser's Investigation.
 

a.
Seller's Title. Purchaser acknowledges and confirms that it has heretofore
received a Commitment of Title Insurance covering the Land prepared by the Title
Company (the “Commitment”) pursuant to which First American Title Company or
Fidelity National Title Insurance Company commits to issue to Purchaser an
Owner’s Policy of Title Insurance (the “Title Policy”) at Closing, subject only
to the following

 
 
 
-3-

--------------------------------------------------------------------------------

Back to Table of Contents

matters: (i) the standard printed exception pertaining to restrictive covenants
affecting the land described or referred to therein, unless there are no such
restrictive covenants, in which event such exception shall be deleted; (ii) the
standard printed exception pertaining to discrepancies, conflicts, or shortages
in area or boundary lines, or any encroachments, or any overlapping of
improvements; provided that, at Purchaser’s request and sole expense, the same
may be modified to except only as to "shortages in area"; (iii) the standard
printed exception for taxes for the year of closing and subsequent years, and
subsequent assessments for prior years due to change in land usage or ownership,
all of which will be assumed and paid by Purchaser; (iv) any discrepancies,
conflicts, or shortages in area or boundary lines, or any encroachments or any
overlapping of improvements and other matters that a true, correct and complete
survey would reveal; provided, that at Purchaser’s request and sole expense,
such exceptions shall be modified to reflect only matters shown on the Survey;
(v) all governmental regulations and restrictions, including building and zoning
ordinances; (vi) subject to the provisions of Section 5(e) hereof, any
covenants, conditions, reservations, exceptions and easements, and all oil, gas
and mineral conveyances and leases, if any, in effect and shown of record in the
county clerk's office where the Property, or any part thereof, is located, and
(viii) any other title exceptions permitted as Permitted Exceptions as provided
in Section 5(e) hereof (collectively, “Permitted Exceptions”). Contemporaneously
with the delivery of the Commitment, the Title Company Seller shall also deliver
to Purchaser legible copies of all instruments identified in the Commitment.
 

b.
Survey. Purchaser acknowledges and confirms that it has heretofore received a
survey of each Tract (collectively, the “Survey).

 

c.
Documents Relating to the Property. Seller has delivered to Purchaser (or caused
to be posted on Seller's restricted access website) the documents and materials,
to the extent the same exist and are in Seller’s actual possession, on Schedule
I attached to this Agreement. Seller shall periodically deliver updated
documents and materials on Schedule I as required by Section 10.

 

d.
On-Site Inspections. At all times prior to the Closing or the earlier
termination of this Agreement, Purchaser shall have the right, at Purchaser's
expense, to conduct all on-site inspections of the Property determined by
Purchaser to be necessary or appropriate to determine whether the Property is
suitable for Purchaser's intended use, including, without limitation, the Phase
I (but not Phase II) testing and inspection of the Property (and its subsurface)
for any environmental contamination and for its suitability for development, the
taking of ground water and core samples, soil tests, topographical and fault
studies, and all other surveys, studies, tests and analysis desired by
Purchaser. Subject to the limitations set forth herein, Seller hereby grants to
Purchaser and its designated agents or contractors the right to enter upon the
Property to perform such inspections, tests and other studies; provided, that
(i) Purchaser shall repair any physical damage to the Property resulting
therefrom; (ii) Purchaser shall and hereby does indemnify and hold Seller
harmless from and against any damage, claim, cause of action, liability, cost
(including, without

 
 
 
-4-

--------------------------------------------------------------------------------

Back to Table of Contents

limitation, reasonable attorneys' fees and court costs) or other obligation
caused by Purchaser's entry upon or inspection of the Property; (iii) Purchaser
shall not contact any tenants without Seller’s prior written consent and shall
not interfere with the business or operations of any tenants at the Property,
(iv) any such inspection, test or study shall be subject to written notice
received by Seller at least 24 hours prior to the inspection, and (v) Seller
shall have the right to have a representative present throughout any such
inspection. The obligation of Purchaser to indemnify Seller under this Section
5(d) shall survive the Closing or any earlier termination of this Agreement.
 

e.
Notice of Objections. Purchaser has no further objections to any matters
reflected on the most recent Commitment or the most recent Survey, and all such
matters shall be considered "Permitted Exceptions," provided, however, that
Seller shall be obligated to remove any lien securing a liquidated amount agreed
to by Seller (“Monetary Liens”) from the Consideration payable at Closing.

 
On the Effective Date, Purchaser shall deliver a list of any and all of the
Property Agreements and Brookdale Agreements (as hereinafter defined) which
Purchaser desires that Seller terminate at Closing. Seller shall terminate prior
to Closing any Property Agreements and Brookdale Agreements which Purchaser so
elects to terminate to the extent (and only to the extent) the same are
terminable upon not more than thirty-one (31) days prior written notice without
the payment of any penalties or termination fees ("Rejected Agreements").
 

f.
Intentionally Omitted.

 

g.
Seller's Property Documentation. If the transaction contemplated hereby does not
occur by the Closing Date, within ten (10) days after Seller's request,
Purchaser shall return to Seller (at Seller's notice address provided in Section
16) all documents listed on Schedule I, Property Agreements, Brookdale
Agreements and Leases (and any copies thereof) that Seller has physically
delivered to Purchaser. Notwithstanding any provision of this Agreement, no
termination of this Agreement shall terminate Purchaser's obligation pursuant to
the foregoing sentence.

 
6.    Warranties and Representations of Seller. To induce Purchaser to enter
into this Agreement and to purchase the Property, Seller makes the following
representations and warranties, all of which are true and correct as of the
Effective Date, and shall be true and correct in all material respects on the
Closing Date and shall survive for one (1) year after the Closing Date:
 

a.
except as disclosed on Exhibit B hereto, there is no litigation for which Seller
has been served relating to the Property;

 

b.
except as disclosed on Exhibit B hereto, Seller has received no notice (and has
no other actual knowledge) of any pending or threatened condemnation or similar
proceedings affecting the Property;

 
 
 
-5-

--------------------------------------------------------------------------------

Back to Table of Contents


c.
to Seller’s actual knowledge (without inquiry or investigation), Seller has,
during the period of Seller's ownership of the Property, complied with all
applicable laws, ordinances, statutes, regulations, orders, rules and
restrictions relating thereto, and, to Seller's actual knowledge (without
inquiry or investigation), the Property and its existing and prior uses have not
violated and do not violate the provisions of any applicable laws, ordinances,
statutes, regulations, orders, rules or restrictions relating thereto;

 

d.
except as disclosed on Exhibit B hereto or in the reports delivered by Seller to
Purchaser pursuant to Section 5(c) above, (i) to Seller’s actual knowledge
(without inquiry or investigation), no toxic or hazardous substances or wastes
(as such terms are defined under the Comprehensive Environment Response,
Compensation and Liability Act of 1980, as amended, or the Resource Conservation
and Recovery Act, as amended, or any other state or local statute or regulation)
have been generated, stored, handled, disposed of, located, or released onto or
from the Property in a manner or amount that is in violation of and requires
remediation under applicable law, nor have any such materials or wastes been
generated, stored, handled, disposed of, located or released on any real
property contiguous or adjacent to the Property in a manner or amount that is in
violation of and requires remediation under applicable law; and (ii) to Seller’s
actual knowledge (without inquiry or investigation), the Improvements do not
contain asbestos, polychlorinated biphenyls, urea, formaldehyde, lead-based
paint, radon gas or underground storage tanks;

 

e.
Seller has full power and authority to enter into this Agreement and to assume
and perform all of its obligations hereunder, and the execution and delivery of
this Agreement and the performance by Seller of its obligations hereunder
requires no further action or approval in order to constitute this Agreement as
a binding and enforceable obligation of Seller; and

 

f.
Seller is not a "foreign person" as that term is defined in Section 1445 of the
Internal Revenue Code.

 

g.
Each Rent Roll (as defined on Schedule I) sets forth a true, accurate and
complete in all material respects list of all Leases in effect with respect to
the Property pursuant to which any person or entity leases or occupies space at
the Land or in the Improvements. Seller has delivered to Purchaser true,
accurate and complete copies of all such Leases. Seller has not entered into,
nor does it have any knowledge of, any other agreement not set forth on the Rent
Roll giving any person or entity the right to use or occupy any part of the Land
or the Improvements, except Permitted Exceptions.

 

h.
Seller has delivered to Purchaser a complete list of all Property Agreements and
all Brookdale Agreements (as hereinafter defined), and a complete copy of each
Property Agreement, including any modifications thereto. Except as disclosed on
Exhibit B hereto, Seller is not in material breach of, or default under, any
Property Agreement. Seller has advised Purchaser that Brookdale Cypress
Management LP (“Brookdale”) has entered into certain agreements that relate to
the ownership, use,

 
 
 
-6-

--------------------------------------------------------------------------------

Back to Table of Contents

leasing, management, advertising, security, maintenance, or operation of the
Land, Improvements or Personality (the “Brookdale Agreements”). Seller will use
good faith efforts (which shall not include the payment of money) to obtain
copies of the Brookdale Agreements for Purchaser's review, subject to
Purchaser's execution of such confidentiality agreements as Brookdale may
reasonably require. The Brookdale Agreements shall not, however, be included in,
or constitute, Property Agreements. Seller represents and warrants that any
Brookdale Agreements that encumbers or affects the Property in any way following
the Closing or that will be binding upon the Purchaser following Closing will
have been provided to Purchaser on or before the Effective Date.
 

i.
Seller has delivered to Purchaser a schedule setting forth the name, title,
payroll and benefit data of each person employed at the Land or in connection
with the ownership or operation of the Improvements by Seller or Brookdale.

 

j.
The Seller has made available to Purchaser the operating statements of each
Seller at December 31, 2003, December 31, 2004 and through November 30, 2005
(the “Financial Statements”). The Financial Statements present fairly the
results of operation for each property owned by each Seller as of the dates
thereof and for the period covered thereby.

 

k.
Except as disclosed on Exhibit B, Seller does not have any actual knowledge of
any material defect to the physical structure of any Improvement, ordinary wear
and tear accepted.

 
As used in this Agreement, references to "Seller's knowledge" and to "Seller's
actual knowledge" refers to the knowledge of Tim Clark, Kenneth Aboussie or
Brent Heath, who are the individuals employed by Seller who have the best
knowledge about the Property.
 

l.
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DEED, SELLER
HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR CONCERNING (i) THE NATURE AND
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO CONDUCT THEREON, AND THE
EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITION THEREON (INCLUDING THE
PRESENCE OF ASBESTOS) OR COMPLIANCE WITH APPLICABLE LAWS, RULES OR REGULATIONS;
(ii) EXCEPT FOR ANY WARRANTIES OF TITLE CONTAINED IN THE DEED TO BE DELIVERED BY
SELLER AT CLOSING, THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION,
LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE; AND (iii) THE
COMPLIANCE OF THE PROPERTY OR ITS

 
 
-7-

--------------------------------------------------------------------------------

Back to Table of Contents
 
OPERATION WITH ANY LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL OR OTHER
BODY. PURCHASER ACKNOWLEDGES THAT IT WILL HAVE AN OPPORTUNITY TO INSPECT THE
PROPERTY AND, THAT IT WILL BE RELYING SOLELY ON ITS OWN INVESTIGATION OF THE
PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER.
PURCHASER FURTHER ACKNOWLEDGES THAT ITS INFORMATION WITH RESPECT TO THE PROPERTY
WILL BE OBTAINED FROM A VARIETY OF SOURCES, AND SELLER (x) HAS NOT MADE, AND
WILL NOT MAKE, ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION; AND (y) DOES NOT MAKE ANY REPRESENTATIONS AS TO THE ACCURACY OR
COMPLETENESS OF ANY SUCH INFORMATION. THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN "AS IS," "WHERE IS" BASIS AND "WITH ALL FAULTS", AND
PURCHASER EXPRESSLY ACKNOWLEDGES THAT, IN CONSIDERATION OF THE AGREEMENTS OF
SELLER HEREIN, EXCEPT AS OTHERWISE SPECIFIED HEREIN, SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY,
TENANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY.
 
7.    Warranties, Representations and Covenants of Purchaser. To induce Seller
to enter into this Agreement and to sell the Property to Purchaser, Purchaser
represents and warrants to Seller that Purchaser has been duly authorized to
enter into this Agreement on the terms and conditions of this Agreement and that
this Agreement is fully binding and enforceable against Purchaser. 


8.    Additional Covenants of Seller. Seller covenants and agrees as follows:
 

a.
Seller shall not commit waste of the Property, shall operate and manage the
Property in the ordinary course and substantially the same as the Property is
being operated and managed as of the Effective Date and in accordance with
existing operating plans, and shall keep the Property in substantially the same
state of repair and condition as its current condition, reasonable and ordinary
wear and tear excepted.

 

b.
Seller shall keep, observe and perform its obligations under the Leases,
Property Agreements, Permits, and Intangibles, and comply in all material
respects with all federal, state and municipal laws, ordinances, rules,
regulations, restrictive covenants and orders relating to the Property.

 

c.
Seller shall not sell, assign or transfer any of the Property, or remove any
item of personal property from the Land or Improvements, except, in each case,
for the purpose of repair or replacement or otherwise in the ordinary course of
business.

 
 
 
-8-

--------------------------------------------------------------------------------

Back to Table of Contents


d.
Seller shall not enter into any new lease, agreement or contract (other than
residency agreements) or amend any existing Property Agreement, in each case
except in the ordinary course of business.

 

e.
Seller shall not enter into any residency agreement, except pursuant to the form
of residency agreement attached hereto as Exhibit E in the ordinary course of
business and consistent with current rental practices.

 

f.
Seller shall not create, assume or permit to exist any lien, security interest,
mortgage, deed of trust or encumbrance of any type, kind or nature whatsoever
upon any of the Property, except for Permitted Exceptions.

 

g.
Seller shall not allow the levels of inventories, supplies and materials to vary
materially from those customarily maintained, or defer delivery of any
inventories, supplies or materials outside of the ordinary course of business.

 

h.
Seller shall not defer any regularly scheduled maintenance or capital
replacement items, or fail to repair or replace any emergency repair item.

 

i.
Seller shall pay all of its material obligations and liabilities as they come
due.

 

j.
Within twenty-two (22) days following the end of each calendar month prior to
the Closing Date, and as of the Closing Date, Seller shall deliver to Purchaser
a Rent Roll and operating statement that are correct, complete and accurate in
all material aspects, and any updated documents or materials on Schedule I, as
of the end of each calendar month and as of the Closing Date.

 

k.
Seller shall promptly notify the Purchaser of any fact, condition or occurrence
that (i) causes or constitutes a breach of Seller's representations, warranties
or covenants under this Agreement (or that would be reasonably likely to cause
such a breach); and (ii) that would be reasonably likely to constitute a
Material Adverse Change (as hereinafter defined).

 

l.
The Seller shall afford to Purchaser and its accountants, counsel and other
representatives full access, upon reasonable prior notice during normal business
hours during the period prior to Closing, to the Seller's personnel, properties,
books, records, agreements and commitments relating to the Land and Improvements
or the operation thereof (other than the Excluded Assets); provided, that such
access does not unreasonably disrupt the normal operations of the Seller;
provided, further that such access does not include access to Brookdale's
corporate records or records maintained at Brookdale's corporate office to which
Seller does not have access.

 

m.
After the Closing, Purchaser and Seller shall (i) use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
the transactions contemplated by this Agreement, (ii) execute any documents,
agreements or instruments of conveyance that may be reasonably necessary to
carry out or

 
 
-9-

--------------------------------------------------------------------------------

Back to Table of Contents
 
consummate the transactions contemplated hereby, and (iii) cooperate with each
other in connection with the foregoing.
 
9.    Condemnation and Casualty. 
 

a.
In the event any proceeding should be commenced for the taking in condemnation
or under the power of eminent domain of all or any substantial portion of any of
the Tracts comprising the Property which after such taking would not leave
sufficient property within such Tract to continue the existing use of such Tract
in substantially the same manner and with the same expected economic results (a
"Condemnation Proceeding"), Seller shall promptly give written notice of, and
full information concerning, such Condemnation Proceeding to Purchaser and shall
thereafter keep Purchaser fully informed concerning such Condemnation
Proceeding. If a Condemnation Proceeding occurs prior to the Closing, Purchaser
shall have the right to terminate this Agreement. Should Purchaser terminate
this Agreement as a result of any such Condemnation Proceeding, the Earnest
Money will be delivered to Purchaser and both parties shall be released from
their obligations hereunder, except for those obligations which expressly
survive the Closing or any earlier termination of this Agreement.

 

b.
If Purchaser does not elect to terminate this Agreement as a result of a
Condemnation Proceeding, and the Property is purchased by Purchaser while such
Condemnation Proceeding is pending, then Purchaser shall be substituted for
Seller as a defendant in such proceeding. In the event such Condemnation
Proceeding is concluded while Seller is still the owner of the Property and
Seller receives the condemnation award, then the Consideration with respect to
such affected Tract (based on that portion of the Consideration allocated to the
affected Tract as indicated on Exhibit A) shall be reduced by the amount of the
condemnation award which is attributable thereto. If Seller has not received the
condemnation award at the time of Closing, then the Consideration with respect
to such affected Tract shall remain unchanged, and Seller shall assign to
Purchaser all of the right, title and interest of Seller in such condemnation
award. Seller agrees that Purchaser shall have the right, at Purchaser's
expense, to participate in any Condemnation Proceeding.

 

c.
Pending Closing, the risk of damage or destruction of the Property by reason of
any casualty, except as a result of Purchaser’s inspection activities, shall be
and remain in Seller. In the event the Improvements are partially destroyed by
fire or other casualty pending the Closing and the cost associated with
repairing any such damage is equal to or greater than Five Hundred Thousand and
No/100ths Dollars ($500,000.00) in the aggregate for all Tracts, Seller shall
immediately notify Purchaser of such damage or destruction and Purchaser shall
have the option to either (i) terminate this Agreement by giving Seller written
notice of such termination within five (5) days after Purchaser receives notice
of such casualty from Seller, and the Earnest Money will be delivered to
Purchaser and the parties hereto shall be relieved of their obligations
hereunder, except for those obligations that expressly survive the Closing or
any earlier termination of this Agreement; or (ii)

 
 
-10-

--------------------------------------------------------------------------------

Back to Table of Contents
 
proceed with Closing whereupon Purchaser shall be entitled to (x) a written
assignment from Seller of all insurance proceeds due Seller with respect to such
casualty and (y) a credit against the Consideration equal to all deductibles or
self-insured retentions under Seller’s insurance policies. In the event the
Improvements are partially destroyed by fire or other casualty pending Closing
and the cost associated with repairing any such damage is less than Five Hundred
Thousand and No/100ths Dollars ($500,000.00) in the aggregate for all Tracts,
Seller shall immediately notify Purchaser of such damage or destruction and
Purchaser shall proceed with Closing, whereupon Purchaser shall be entitled to a
written assignment from Seller of all insurance proceeds, if any, due Seller
with respect to such casualty, together with a credit against the Consideration
equal to all deductibles or self-insured retentions under Seller’s insurance
policies.
 
10.    Closing. 
 

a.
The consummation of the purchase and sale of the Property ("Closing") shall take
place at a time and place and on a date, all of which shall be mutually agreed
upon in writing (the "Closing Date") no later than the Close of Business on
February 28, 2006, and the Consideration must have been received by 1:00 p.m.
Texas time.

 

b.
At the Closing, Seller shall deliver to Purchaser (or to the Title Company in
escrow for delivery to Purchaser upon consummation of the purchase and sale
provided for herein) the following:

 

 
i
A Special Warranty Deed for the Land (the "Deed") executed by Seller in the form
attached hereto as Exhibit C (adjusted for state law changes for Land in states
other than Texas), but properly completed in accordance with this Agreement,
duly acknowledged and in form for recording, which Deed shall convey to
Purchaser good, indefeasible and insurable fee simple title to the Land, free
and clear of all liens, encumbrances, covenants, conditions, restrictions,
right-of-ways, easements and other matters affecting title, except for the
Permitted Exceptions;

 

 
ii
A bill of sale and assignment (the "Bill of Sale") duly executed by Seller, in
the form attached hereto as Exhibit D, but properly completed in accordance with
this Agreement, conveying to Purchaser (A) the Personalty; (B) the assignable
Warranties, if any; (C) the Plans, Permits, and Intangibles; (D) the Leases
(together with any security deposits); and (E) Seller’s interest under the
Property Agreements (other than Rejected Agreements) to be assigned to Seller
hereunder; all free and clear of all liens and encumbrances except for the
Permitted Exceptions;

 

 
iii
An updated Rent Roll certified as being true and correct by Seller as of the
Closing Date;

 
 
 
-11-

--------------------------------------------------------------------------------

Back to Table of Contents
 

 
iv
All certificates of title relating to vehicles that are included in this sale,
and all keys and entrance cards used on any part of the Property;

 

 
v
An Owner's Policy of Title Insurance issued by First American Title Company or
Fidelity National Title Insurance Company, in the face amount of the
Consideration, insuring fee simple title to the Land to be in Purchaser, subject
only to the Permitted Exceptions, and otherwise conforming to the requirements
for the Commitment described above in Section 5(a);

 

 
vi
The originals, or certified copies, of all Leases, Property Agreements, plans,
permits and warranties in Seller’s possession or control which relate to the
Property;

 

 
vii
Seller's affidavit in a form reasonably acceptable to Purchaser and Seller, as
required by Section 1445 of the Internal Revenue Code;

 

 
viii
Possession of the Property to Purchaser in accordance with the terms of this
Agreement; and

 

 
ix
Evidence, in form and content satisfactory to Purchaser and the Title Company,
that the persons executing the instruments delivered at closing on behalf of
Seller have the authority to bind Seller to perform its obligations set forth
therein.

 

c.
Upon Seller's delivery of the foregoing, Purchaser shall deliver to Seller (or
to the Title Company in escrow for delivery to Seller) the remaining portion of
the Consideration (less any credits to which Purchaser is entitled pursuant to
the terms hereof).

 

d.
In addition to any other condition to the Purchaser's obligations hereunder, the
obligation of the Purchaser to purchase and pay for the Property is subject to
the satisfaction on or prior to the Closing Date of the following additional
conditions:

 

(i)
no applicable law, ordinance, rule, regulation, injunction or legal restraint
shall have been enacted, entered, promulgated, enforced or issued by any
governmental entity or authority after the Effective Date preventing the
consummation of the transactions contemplated by this Agreement (Purchaser
represents and warrants to Seller that it has no actual knowledge of any such
law, ordinance, rule, regulation, injunction or legal restraint that is
currently in existence which would prevent Purchaser from consummating the
transactions contemplated by this Agreement);

 

(ii)
the representations and warranties of the Seller in this Agreement shall be true
and correct in all material respects as of the Closing Date as though made on
the Closing Date;

 

(iii)
the Seller shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Seller by the time of the Closing;

 
 
 
-12-

--------------------------------------------------------------------------------

Back to Table of Contents


(iv)
all management agreements relating to the Property shall have been terminated as
of the Closing Date;

 

(v)
Purchaser shall have hired the majority of the aggregate employees at the
Improvements provided that Purchaser shall have made good faith efforts to hire
such employees offering wage levels and benefit packages that, on the whole, are
equal or better than their existing levels;

 

(vi)
no Material Adverse Change shall have occurred and no event that would
reasonably be expected to result in a Material Adverse Change shall have
occurred. As used herein, the term "Material Adverse Change" shall mean a
material adverse change in the business, assets, financial condition, operations
or prospects of the businesses operated on the Land or in the Improvements.

 

e.
In addition to any other condition to the Seller's obligations hereunder, the
obligation of the Seller to consummate the transactions contemplated by this
Agreement is subject to the satisfaction on or prior to the Closing Date of the
following additional conditions:

 

 
i
No applicable law, ordinance, rule, regulation or injunction enacted, entered,
promulgated, enforced or issued by any governmental entity or authority, or
other legal restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect;

 

 
ii
The representations and warranties of the Purchaser in this Agreement shall be
true and correct in all material respects as of the Closing Date as though made
on the Closing Date; and

 

 
iii
The Purchaser shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Purchaser by the time of the Closing.

 
11.    Closing Costs. 
 

a.
Seller agrees to pay recording fees for the recordation of the instruments
conveying title to the Property; all of the cost of the Commitment, Title Policy
and the Survey (excluding the costs of any modification of the survey exception
or other endorsements, which shall be paid by Purchaser and any updates to the
Survey; all charges for tax certificates; all charges for the preparation and
recordation of any releases or instruments required to clear Seller's title for
conveyance in accordance with the provisions of this Agreement; Seller's
attorney's fees, except as provided in Section 14(c); and one half (1/2) of any
escrow fee charged by the Title Company.

 
 
 
-13-

--------------------------------------------------------------------------------

Back to Table of Contents


b.
Purchaser agrees to pay one half (1/2) of any escrow fee charged by the Title
Company; all of the cost of any updates to the Survey; the costs of modifying
the survey exception on the title insurance policy, transfer fees or taxes,
documentation fees or taxes, stamp taxes, the costs of any recording fees which
Seller is not obligated to pay pursuant to (a) above; and Purchaser's attorneys'
fees, due diligence fees and inspection fees, except as provided in Section
14(c).

 
All other costs, charges and expenses in connection with the Closing shall be
allocated between Purchaser and Seller as specified in this Agreement, or absent
such specification, in accordance with the customary practices in the County in
which the applicable Tract is located.
 
12.    Prorations and Credits to be Made at Closing. 
 

a.
The following prorations and credits are to be made as of 12:01 a.m. Austin,
Texas time on the Closing Date:

 

 
i
Rent. Rent received by Seller under the Leases for the month in which the
Closing occurs shall be apportioned as of the Closing Date (with rent
attributable to the Closing Date credited to Purchaser). With respect to any
rent arrearage arising under the Leases, after Closing, Purchaser shall pay over
to Seller any rent arrearage actually collected by Purchaser which is
specifically applicable to the month in which Closing occurs and to any other
month preceding the Closing Date. Purchaser shall use reasonable efforts to
recover any rent arrearage, but shall not be required to evict any tenant.
Seller shall be permitted to pursue its remedy for collection of any rent
arrearages applicable to periods prior to the Closing Date, provided that
Purchaser shall incur no cost, liability or expense in connection therewith,
provided, further, that Seller shall not be permitted to enforce any other legal
or equitable remedies specifically including commencing eviction procedures.
Purchaser shall pay Seller an amount equal to all security deposits required to
be held by Seller under the Leases.

 

 
ii
Tenant Charges. Where the Leases contain tenant obligations for taxes, common
area expenses, operating expenses or additional charges of any other nature, and
where Seller has collected any portion thereof in excess of amounts owed by
tenants for such items for the period prior to the Closing Date, then there
shall be an adjustment and credit given to Purchaser on the Closing Date for
such excess amounts collected. Purchaser shall apply all such excess amounts to
the charges owed by Purchaser for such items for the period after the Closing
Date and, if required by the Leases, shall rebate or credit tenants with any
remainder. If it is determined that the amount collected during Seller’s
ownership period exceeded the tenants’ obligation to pay for such expenses
incurred during the same period by more than the amount previously credited to
Purchaser at Closing, then Seller shall promptly pay to Purchaser the deficiency
upon demand after the Closing. If Seller has collected less than the entire
amounts due from tenants under the Leases, Purchaser shall use reasonable
efforts to collect any such deficiency from the tenants after Closing and pay
over to Seller any deficiency for periods prior to Closing actually collected by
Purchaser.

 
 
 
-14-

--------------------------------------------------------------------------------

Back to Table of Contents
 

 
iii
Utility Charges. Utilities, except to the extent such utility charges are billed
to and paid by tenants directly, shall be prorated based on the last full
month’s bills.

 

 
iv
Real Estate Taxes and Special Assessments. General real estate taxes shall be
prorated as of Closing, with taxes assessed for the Closing Date, and for
subsequent assessments for periods preceding Closing due to a change in land
usage or ownership, to be paid by Purchaser. If tax bills have been issued and
the actual amount of general real estate taxes for the calendar year in which
Closing occurs can be precisely determined as of the Closing Date, Purchaser
shall receive as a credit against the Consideration, an amount equal to Seller’s
prorated portion of such real estate tax amount. If tax bills have not been
issued, but the tax rate for the calendar year in which the Closing occurs
("Closing Year Tax Rate") has been established, Purchaser shall receive as a
credit against the Consideration, an amount equal to Seller’s prorated portion
of the product of the Closing Year Tax Rate multiplied by a value to be mutually
agreed upon by Seller and Purchaser. If neither the actual taxes nor the Closing
Year Tax Rate have been established as of the Closing Date, then such
calculation shall be accomplished by multiplying the sum of a value to be
mutually agreed upon by Seller and Purchaser by the most recent tax rate
available, the prorated portion of which sum shall be credited to Purchaser
against the Consideration. Purchaser shall notify Seller in writing promptly
after the tax bills for the year of closing are available and the actual general
real estate taxes for the year of Closing will be reprorated and the parties
agree to make adjustment between them if the reproration results in any
difference in the amount credited to either party at Closing. The party owing
money to the other party shall promptly pay such money to the other party,
together with interest thereon at the lesser of two percent (2%) over the "prime
rate" (as announced from time to time in the Wall Street Journal) per annum or
the maximum rate allowed by law, from the date the deficiency is determined and
each party is notified if payment is not made within twenty (20) days after
delivery of such notification.

 

 
v
Other Apportionments. Amounts payable under the Property Agreements assigned by
Seller to Purchaser hereunder, annual or periodic permit and/or inspection fees
(calculated on the basis of the period covered), and liability for other
Property operation and maintenance expenses and other recurring costs shall be
apportioned as of the Closing Date.

 

 
vi
Preliminary Closing Adjustment. Seller and Purchaser shall jointly prepare and
approve a preliminary Closing adjustment on the basis of the Leases and other
sources of income and expenses, and shall deliver such computation to the Title
Company prior to Closing.

 

 
vii
Post-Closing Reconciliation. If any of the aforesaid prorations cannot be
definitely calculated on the Closing Date, then they shall be estimated at the
Closing and definitely calculated as soon after the Closing Date as feasible. As
soon as the necessary information is available, either party may at its cost
conduct

 
 
 
-15-

--------------------------------------------------------------------------------

Back to Table of Contents

a post-Closing audit to determine the accuracy of all prorations made to the
Consideration ("Post-Closing Audit"). Either party owing the other party a sum
of money based on such subsequent proration(s) or the Post-Closing Audit shall
promptly pay said sum to the other party, together with interest thereon at the
rate of two percent (2%) over the "prime rate" (as announced from time to time
in the Wall Street Journal) per annum from the Closing Date to the date of
payment if payment is not made within ten (10) days after delivery of a bill
therefor.
 

b.
The provisions of this Section 12 shall survive the Closing.

 
13.    Indemnity. 
 

a.
Purchaser shall and hereby does indemnify Seller against, and agrees to defend
and hold Seller harmless from, any and all third party obligations, losses,
liabilities, claims, suits, debts, accounts, liens or encumbrances and all costs
and expenses, including reasonable attorneys' fees relating thereto, that Seller
may suffer or incur and that (i) result from or relate to the Property on or
after the Closing Date and/or Purchaser's ownership or operation thereof on or
after the Closing Date unless Seller, rather than Purchaser, is obligated
therefor under other provisions of this Agreement, or (ii) result from, or arise
out of, any breach of a representation, warranty or covenant by Purchaser in
this Agreement or in any conveyance document or agreement executed by Purchaser.
If this Agreement is assigned to multiple Purchasers, then each such Purchaser
shall only be liable under this Section 13(a) for matters relating to that
portion of the Property it purchases.

 

b.
Seller shall and hereby does indemnify Purchaser against, and agrees to defend
and hold Purchaser harmless from, any and all third party obligations, losses,
liabilities, claims, suits, debts, accounts, liens and encumbrances and all
costs and expenses, including reasonable attorney’s fees relating thereto, that
Purchaser may suffer or incur and that (i) result from or relate to the Property
prior to the Closing Date and/or Seller’s ownership or operation thereof prior
to the Closing Date, (ii) relate in any way to the Excluded Liabilities, or
(iii) result from, or arise out of, any breach of a representation, warranty or
covenant by Seller in this Agreement or in any conveyance document or agreement
executed by Seller. Each Seller shall only be liable under this Section 13(b)
for matters relating to that portion of the Property it owns.

 

c.
The provisions of this Section 13 shall survive the Closing and any earlier
termination of this Agreement.

 
14.    Remedies. 
 

a.
In the event the purchase and sale of the Property is not consummated because of
default by Purchaser (willful or otherwise) or in the event of any other breach
or default by Purchaser hereunder, then Seller may, as its sole and exclusive
remedy, terminate this Agreement and receive the Earnest Money as liquidated
damages for Purchaser's breach, Seller and Purchaser hereby acknowledging that
the actual damages incurred by Seller would be difficult if not impossible to
accurately

 
 
 
-16-

--------------------------------------------------------------------------------

Back to Table of Contents

measure, that the Earnest Money constitutes a reasonable estimation of said
damages and that the Earnest Money is not intended as a penalty. In such event,
neither party hereto shall have any further rights, duties or obligations
hereunder (other than the obligations hereunder which expressly are to survive
the Closing or any earlier termination of this Agreement), all other damages and
remedies, legal or equitable, being hereby waived by Seller.
 

b.
In the event of a default hereunder by Seller, Purchaser shall transmit written
notice of such default to Seller and Seller shall have ten (10) days from
receipt of such notice to cure such default. Should Seller fail to timely cure
such default, and provided all conditions precedent to Seller’s performance
hereunder have been fully satisfied, Purchaser shall be entitled, as its sole
and exclusive remedy, to either (i) a return of the Earnest Money, in which
event this Agreement shall be terminated and neither party shall have any
further rights, duties or obligations hereunder (other than the obligations
hereunder which expressly are to survive the Closing or any earlier termination
of this Agreement), all other damages and remedies, legal or equitable, being
hereby waived by Purchaser, or (ii) enforce specific performance of this
Agreement if and only if Purchaser complies with all of the conditions set forth
in the following sentences. Notwithstanding any provision in this Agreement to
the contrary, it is specifically agreed and understood that Purchaser will not
have the right to enforce specific performance of Seller’s obligations under
this Agreement or to place a lis pendens on the Property or otherwise encumber
the Property in any way until and unless: (1) Purchaser timely tenders full
performance under this Agreement by delivering to the Title Company, on or
before the Closing Date, fully executed originals of all documents required to
be executed by Purchaser under the terms and provisions of this Agreement,
together with evidence which is satisfactory to demonstrate Purchaser’s ability
to close the purchase of the Property under this Agreement, which evidence shall
consist of cash or an “Acceptable Financing Commitment” (hereinafter defined) or
a combination of cash and an Acceptable Financing Commitment in a total amount
sufficient to cover the Consideration plus all expenses which are required to be
paid by Purchaser under the terms and provisions of this Agreement; (2) despite
such tender of full performance by Purchaser at the Closing, Seller fails or
refuses to close the transaction evidenced by this Agreement; and (3) Purchaser
institutes, within thirty (30) days after the scheduled date for Closing, an
action in a court with jurisdiction and in the venue specified under this
Agreement (the "Court"), seeking to enforce specific performance of Seller’s
obligations under this Agreement. Purchaser will be considered to have provided
an “Acceptable Financing Commitment” if Purchaser provides evidence which the
Court determines is adequate to establish that Purchaser had, at the time for
the Closing, a written financing commitment which was: (x) issued by a lending
institution which had adequate financial strength and adequate readily available
funds to satisfy its obligations under the financing commitment; and (y) was in
a form and with content providing adequate assurance of availability of funds
for the Closing of the Property and was not subject to any material conditions
or material requirements which remained unsatisfied, other than the consummation
of the Closing under this Agreement.

 
 
 
-17-

--------------------------------------------------------------------------------

Back to Table of Contents
 

c.
Should either party employ an attorney to enforce any provisions of this
Agreement or any other document executed by such party in connection herewith,
or to recover the Earnest Money, the non-prevailing party in any such action
shall pay to the prevailing party all reasonable attorney's fees expended or
incurred by the prevailing party in connection therewith. The provisions of this
Section 14 shall survive the Closing or any earlier termination of this
Agreement.

 
15.    Real Estate Commissions. Seller and Purchaser acknowledge and agree that
CB Richard Ellis, Inc. (“CBRE”) is the only broker which may be entitled to a
brokerage commission in connection with this Agreement and the transactions
contemplated hereby; provided, however, nothing contained in this Agreement
shall constitute any right or basis of CBRE to claim a brokerage commission
against Seller or Purchaser in connection with the transactions contemplated by
this Agreement (CBRE acknowledging and agreeing that same must be based upon a
written document signed by Seller which is separate and distinct from this
Agreement). At the Closing and only to the extent that the Closing occurs and
subject to the terms of the separate and distinct writing referred to above,
Seller agrees to pay any brokerage commission claimed or asserted by CBRE in
connection with the transactions contemplated by this Agreement. Seller agrees
to indemnify, defend and hold harmless Purchaser from and against any claim or
assertion by CBRE or any third party for a brokerage commission or fee in
connection with the transaction contemplated by this Agreement unless same is
based upon an agreement or alleged agreement (written or oral) (other than this
Agreement) executed or made by Purchaser or any affiliate, subsidiary or parent
entity or Purchaser. Purchaser agrees to indemnify, defend and hold harmless
Seller from and against any claim or assertion by any third party for a
brokerage commission or fee in connection with the transactions contemplated by
this Agreement which is based upon a written or oral agreement or alleged
agreement (other than this Agreement) executed or made by Purchaser or any
affiliate, subsidiary or parent entity of Purchaser. The obligations under this
Section 15 shall survive the Closing or any earlier termination of this
Agreement.


16.    Notices. All notices, requests or permissions required or permitted to be
given to either Purchaser or Seller under the terms of this Agreement shall be
sufficient if they are in writing and (a) mailed registered or certified mail,
return receipt requested, (b) delivered in person, (c) delivered by the
facsimile transmission, provided that the facsimile is promptly confirmed by
telephone, or (d) delivered by overnight delivery via a national courier
service, as follows:


To Purchaser:
ARC Cypress, LLC
111 Westwood Place, Suite 200
Brentwood, TN 37027
Attn: Chief Executive Officer
Facsimile No.: (615) 221-2269


with a copy to:
Bass, Berry & Sims, PLC
315 Deaderick Street, Suite 2700
Nashville, TN 37238-3001
Attn: T. Andrew Smith
Facsimile No.: (615) 742-2766
 
 
-18-

--------------------------------------------------------------------------------

Back to Table of Contents

To Seller:
c/o Cypress Senior Living, Inc.
Cypress Real Estate Advisors, Inc.
501 South Mopac Expressway, Suite 230
Austin, Texas 78746
Attention: Mr. Kenneth Aboussie
Phone: 512-494-8510
Facsimile No.: 512-494-8519


with a copy to:
CB Richard Ellis, Inc.
600 W. Broadway, Suite 2100
San Diego, California 92101
Attention: Ms. Lisa Widmier
Phone: 619-696-8304
Facsimile No.: 619-232-2462
 
with a copy to:
Brett L. Hamilton
Locke Liddell & Sapp LLP
600 Travis Street, Suite 3200
Houston, Texas 77002
Phone: 713-226-1298
Facsimile No.: 713-229-2557
 
Mailed notices shall be deemed delivered and effective three (3) days following
the date when placed in the United States mail, certified or registered mail,
return receipt requested, postage prepaid, as evidenced by a valid postmark.
Notices delivered by (i) personal delivery shall be effective upon delivery,
(ii) overnight delivery shall be effective one (1) business day thereafter, or
(iii) facsimile transmission shall be effective when sent.
 
17.    Assignment. Purchaser shall not have the right to assign or otherwise
transfer its interest in this Agreement without the prior written consent of
Seller; provided, however, that Purchaser may assign this Agreement to a
partnership or limited liability company in which Purchaser or an affiliate or
Purchaser is the manager. In such event, and in the event of any other approved
assignment, such assignee shall assume in writing all of the obligations of
Purchaser under this Agreement.


18.    Effective Date. The "Effective Date" of this Agreement shall be January
31, 2006. Execution hereof by Purchaser alone shall constitute only an offer to
purchase. Upon execution of this Agreement by an authorized representative of
Seller, after the execution by Purchaser and delivery of a fully executed copy
hereof to Purchaser, this document shall become a binding Agreement.


19.    Miscellaneous. 
 

a.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Texas. Proper venue for any action arising under or relating to
this Agreement shall be in Harris County, Texas.

 
 
 
-19-

--------------------------------------------------------------------------------

Back to Table of Contents


b.
Time is of the essence as to all matters contained in this Agreement.

 

c.
If the final day of any time period or limitation set out in any provision of
this Agreement falls on a Saturday, Sunday or legal holiday recognized by the
United States government or the State of Texas, then and in such event the time
of such period or limitation shall be extended to the next day which is not a
Saturday, Sunday or such legal holiday.

 

d.
This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but such counterparts shall
together constitute one and the same instrument.

 

e.
This Agreement may not be modified or amended except by a subsequent agreement
in writing signed by both Seller and Purchaser. Purchaser and Seller may, in
their sole and absolute discretion, waive any of the conditions herein or any of
the obligations of the other party hereunder, but any such waiver shall be
effective only if in writing and signed by the party waiving such condition or
obligation.

 

f.
Except as otherwise set forth in Section 17 hereof, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, beneficiaries, successors, legal representatives and assigns.

 

g.
This Agreement, including the exhibits, schedules, and attachments attached
thereto (all of which shall be deemed incorporated into this Agreement by
reference), constitutes the entire agreement and understanding between the
parties hereto and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No statements, agreements
or understandings, representations, warranties or conditions not expressed in
this Agreement shall be binding upon the parties hereto, or shall be effective
to interpret, change or restrict the provisions of this Agreement unless such is
in writing signed by the party against whom enforcement thereof is sought.

 

h.
If any provision of this Agreement or application to any party or circumstances
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances, other than those as to which
it is so determined invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be valid and shall be enforced to the fullest extent
permitted by law.

 

i.
The captions in this Agreement are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope of this
Agreement or the scope or content of any of its provisions.

 

j.
All exhibits described herein and attached hereto are fully incorporated into
this Agreement by this reference for all purposes.

 
 
 
-20-

--------------------------------------------------------------------------------

Back to Table of Contents
 

k.
The parties acknowledge that their attorneys have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits hereto.

 

l.
This Agreement shall not be recorded by Purchaser. Should Purchaser record or
cause a copy of this Agreement to be recorded, the same shall constitute an
event of default by Purchaser, whereupon this Agreement shall terminate and the
Earnest Money shall be forfeited to Seller.

 

m.
The obligations and undertakings of the parties hereto shall be performed within
the time specified, and failure to perform within such time shall constitute an
event of default on the part of the party which fails to perform.

 

n.
Purchaser recognizes, understands and agrees that pursuant to this Agreement it
will become aware of certain confidential information regarding Seller and the
ownership and operation of the Property. Purchaser agrees that, except in
connection with a proceeding before a court of competent jurisdiction or other
governmental or quasi governmental entity or as required by applicable law, it
shall not disclose any such information to any third party or parties except to
agents, employees or independent contractors advising or assisting Purchaser
with the transaction contemplated hereby, potential or actual investors,
potential and actual lenders of all or a portion of the Consideration and as
otherwise expressly allowed pursuant to the terms and provision of this
Agreement.

 

o.
Purchaser acknowledges that it shall be responsible for confirming the
availability of, and obtaining, any and all utility capacity, water, wastewater,
stormwater drainage, stormwater detention and sanitary stormwater required for
the operation of the Property.

 

p.
Either party may consummate the purchase or sale (as applicable) of the Property
as part of a so-called like kind exchange (an “Exchange”) pursuant to § 1031 of
the Internal Revenue Code of 1986, as amended (the “Code”), provided that: (a)
the Closing shall not be delayed or affected by reason of the Exchange nor shall
the consummation or accomplishment of an Exchange be a condition precedent or
condition subsequent to the exchanging party’s obligations under this Agreement;
(b) the exchanging party shall effect its Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary; (c)
neither party shall be required to take an assignment of the purchaser agreement
for relinquished or replacement property or be required to acquire or hold title
to any real property for purposes of consummating an Exchange desired by the
other party; and (d) the exchanging party shall pay any additional costs that
would not otherwise have been incurred by the non-exchanging party had the
exchanging party not consummated the transaction through an Exchange. Such right
and option shall be applicable to all or any portion of the Property. Neither
party shall by this Agreement or acquiescence to an Exchange desired by the
other party have its rights under this Agreement affected or diminished in any
manner or be responsible for

 
 
-21-

--------------------------------------------------------------------------------

Back to Table of Contents
 
compliance with or be deemed to have warranted to the exchanging party that its
Exchange in fact complies with § 1031 of the Code.
 

q.
Except as required by applicable law, the parties (which for purposes of this
Section 19(q) shall include any brokers referenced in Section 15 above) hereby
agree that there shall be no public announcement or disclosure of this Agreement
or the transactions contemplated hereby without the mutual consent of Seller and
Purchaser as to the form, content, manner and timing of such disclosure;
provided, however, that the foregoing shall not apply to disclosures by
Purchaser to: (i) potential lenders; (ii) potential tenants or purchasers of all
or any portion of the property; or (iii) any representatives, agents or advisers
of Purchaser; provided, further, that the foregoing shall not apply to
disclosures by Seller to: (i) any representatives, contractors, agents or
advisers of Seller. The provisions of this Section 19(q) shall survive the
Closing or any earlier termination of this Agreement.

 

r.
Nothing in this Agreement shall be construed or interpreted to impose any
responsibility or liability on Purchaser to any third parties, whether as a
successor to Seller or under any other legal or equitable principle, for any
negligent or tortious acts or omissions of Seller, its lessees, managers,
operators or employees, prior to the Closing Date. Seller shall retain any and
all liability and responsibility to third parties for its negligent and tortious
acts or omissions prior to the Closing Date. Nothing in this Agreement shall be
construed or interpreted to impose any responsibility or liability on Seller to
any third parties, whether as a prior owner or under any other legal or
equitable principle, for any negligent or tortious acts or omissions of
Purchaser, its lessees, managers, operators or employers, on or after the
Closing Date. Purchaser shall retain any and all liability and responsibility to
third parties for its negligent and tortious acts or omissions on or after the
Closing Date.

 
[signatures follow on next page]
 
 
-22-

--------------------------------------------------------------------------------

Back to Table of Contents
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date set forth below, but shall be effective as of the Effective Date.
 
TRACT ONE SELLER:


TOWN VILLAGE LEAWOOD, LLC,
a Delaware limited liability company


By:        Cypress Senior Limited Partnership,
a Delaware limited partnership
Managing Member


By:   Cypress Senior Living Partner, Inc.,
a Maryland corporation
General Partner


  By:___________________________________
  Name:________________________________
  Title:_________________________________




TRACT TWO SELLER:


TOWN VILLAGE ARLINGTON, L.P.,
a Delaware limited partnership


By:   Cypress Senior Living Partner, Inc.,
a Maryland corporation
General Partner


By:___________________________________
Name:________________________________
Title:_________________________________




TRACT THREE SELLER:


TOWN VILLAGE DALLAS, L.P.,
a Delaware limited partnership


By:   Cypress Senior Living Partner, Inc.,
a Maryland corporation
General Partner


By:___________________________________
Name:________________________________
Title:_________________________________
 
 
-23-

--------------------------------------------------------------------------------

Back to Table of Contents
 
TRACT FOUR SELLER:
 
TOWN VILLAGE FT. WORTH, L.P.,
a Delaware limited partnership


By:   Cypress Senior Living Partner, Inc.,
a Maryland corporation
General Partner




By:___________________________________
Name:________________________________
Title:_________________________________
 


BROKER:


CB Richard Ellis, Inc.


By:__________________________________
Name:_______________________________
Title:________________________________






PURCHASER:


ARC Cypress LLC,
a Tennessee limited liability company




By:___________________________________
Name:________________________________
Title:_________________________________
Date:__________________________, 2006
 
 
-24-

--------------------------------------------------------------------------------

Back to Table of Contents
 
The undersigned, as escrow agent, hereby acknowledges receipt of a fully
executed original of this Agreement. In the event the Earnest Money to be held
by the undersigned in accordance with the terms of this Agreement is not
received on or before the Close of Business on any date when the same is due and
owing, the undersigned agrees to notify each of the parties hereto.
 
 
TEXAS UNITED TITLE, INC.
 
 
By:__________________________________
Name:________________________________
Title:_________________________________
Date:_________________________________
 
 
 
-25-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT A


DESCRIPTION OF THE PROPERTY


Tract One: a tract of land described in Exhibit “A-1” attached hereto.
Consideration Allocation: $35,253,190


Tract Two: a tract of land described in Exhibit “A-2” attached hereto.
Consideration Allocation: $25,613,180


Tract Three: a tract of land described in Exhibit “A-3” attached hereto.
Consideration Allocation: $58,464,430


Tract Four: a tract of land described in Exhibit “A-4” attached hereto.
Consideration Allocation: $26,955,700
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT B


EXCEPTIONS TO WARRANTIES AND REPRESENTATIONS



1.
Roof and truss repair at Town Village Ridgmar in Ft. Worth (Seller agrees that
the costs of such repairs, which are estimated to be $187,000 in the aggregate,
are the responsibility of, and will be paid by, Seller, whether such repairs are
completed before or after the Closing Date. If such repairs are not completed by
the Closing Date, Purchaser shall be entitled to reasonable assurances that the
unpaid costs to complete such repairs will be paid by Seller.)




2.
Town Village North - Emergency call system "dead zones." The cost of any work,
if any, necessary to remedy such "dead zones" shall be the responsibility of,
and will be paid by, Purchaser.

 
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT C


SPECIAL WARRANTY DEED
 

THE STATE OF TEXAS  §  

 
§
KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF _________  §  

 
 
THAT, ______________________________, a __________ corporation ("Grantor"), for
and in consideration of the sum of Ten and No/100ths Dollars ($10.00) in hand
paid to Grantor by _____________________________, a ________________
________________ ("Grantee"), the receipt of which is hereby acknowledged by
Grantor, and other good and valuable consideration paid and agreed and secured
to be paid to Grantor by Grantee in the manner set forth below, the sufficiency
of which consideration is hereby acknowledged by Grantor, has GRANTED,
BARGAINED, SOLD, and CONVEYED and by these presents does GRANT, BARGAIN, SELL,
and CONVEY unto said Grantee, its successors and assigns, subject to the
Permitted Exceptions described below, all of that certain real property located
in __________ County, Texas, more particularly described on Exhibit A attached
hereto, and all of Grantor's right, title and interest, if any, in and to all
easements, tenements, hereditaments, privileges and appurtenances in any way
belonging to the foregoing (collectively, the "Appurtenances"), including,
without limitation, (i) any land to the midpoint of the bed of any highway,
street, road or avenue, open or proposed, in front of, abutting or adjoining
such land, (ii) any land lying in or under the bed of any creek, stream, bayou
or river running through, abutting or adjacent to such land, (iii) any riparian,
appropriative, or other water rights of Grantor appurtenant to such land and
relating to surface or subsurface waters, (iv) any oil, gas or other minerals or
mineral rights relating to such land or to the surface or subsurface thereof
which are owned by Seller, (v) any strips, gores or pieces of property abutting,
bounding or which are adjacent or contiguous to such land, and (vi) all
easements, right-of-ways, rights of ingress or egress and reversionary interests
benefiting such land (all such land, water rights, mineral rights, easements and
other appurtenant rights being herein referred to collectively as the
"Property").


This conveyance is made by Grantor and accepted by Grantee expressly subject to
those matters more particularly described on Exhibit B attached hereto and
incorporated herein for all purposes (the "Permitted Exceptions"), to the
extent, but only to the extent, the same are valid and subsisting and affect the
Property.


TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto Grantee, its successors and
assigns forever; and, subject to the above described Permitted Exceptions,
Grantor does hereby bind itself and its successors, to WARRANT AND FOREVER
DEFEND all and singular the Property unto Grantee, its successors and assigns,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof by, through or under Grantor, but not otherwise. Notwithstanding
anything contained herein to the contrary, however, with respect to the
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


Appurtenances, Grantor is hereby only granting, bargaining, selling and
conveying all of Grantor’s right, title and interest in and to the same without
warranty (whether statutory, express or implied).


This Deed is delivered pursuant to that certain Purchase and Sale Agreement
dated ____________, 200__ (the “Purchase Agreement”).


EXCEPT AS OTHERWISE SET FORTH HEREIN OR IN THE PURCHASE AGREEMENT, GRANTOR
HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR CONCERNING (i) THE NATURE AND
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH GRANTEE MAY ELECT TO CONDUCT THEREON, AND THE
EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON (INCLUDING THE
PRESENCE OF ASBESTOS) OR COMPLIANCE WITH APPLICABLE LAWS, RULES OR REGULATIONS;
(ii) EXCEPT FOR ANY WARRANTIES OF TITLE CONTAINED IN THIS DEED, THE NATURE AND
EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE,
RESERVATION, CONDITION OR OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR
ITS OPERATION WITH ANY LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL OR
OTHER BODY. GRANTEE ACKNOWLEDGES THAT IT HAS INSPECTED THE PROPERTY AND IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY GRANTOR. GRANTEE FURTHER ACKNOWLEDGES
THAT ITS INFORMATION WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES, AND GRANTOR (x) HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION; AND (y) DOES NOT MAKE ANY REPRESENTATIONS AS
TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. THE SALE OF THE PROPERTY AS
PROVIDED FOR HEREIN IS MADE ON AN "AS IS," "WHERE IS" BASIS AND "WITH ALL
FAULTS", AND GRANTEE EXPRESSLY ACKNOWLEDGES THAT, IN CONSIDERATION OF THE DEEDS
OF GRANTOR HEREIN, EXCEPT AS OTHERWISE SPECIFIED HEREIN, GRANTOR MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, TENANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT
OF THE PROPERTY.


Real estate ad valorem taxes and all other taxes, assessments and standby fees
against the Property for the year 20____ have been prorated between Grantor and
Grantee as of the date hereof, and by Grantee’s acceptance of this deed, Grantee
assumes and agrees to pay prior to delinquency thereof such ad valorem taxes.
 
 
-2-

--------------------------------------------------------------------------------

Back to Table of Contents
 
EXECUTED on this the ___ day of ____________, 20__, but effective for all
purposes as of ______________, 20__.


GRANTOR:


________________________________,
a _____________________


By:_______________________________
Name:_____________________________
Title:______________________________


Address of Grantee:


_______________________________
_______________________________
_______________________________


 

THE STATE OF TEXAS  §  

 
§

COUNTY OF _________  §  

 
This instrument was acknowledged before me on _______________________, by
______________, _________ of _____________________, a________________, on behalf
of said __________________.




____________________________
Notary Public in and for the
State of ___________
My Commission Expires:________
 
 
-3-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT A


TO SPECIAL WARRANTY DEED


Legal Description
 
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT B


TO SPECIAL WARRANTY DEED


Permitted Exceptions


1.    Any discrepancies, conflicts or shortages in area or boundary lines, or
any encroachments, or any overlapping of improvements, and all other matters
that a true, correct and complete survey would reveal.


2.    Taxes and assessments for current and subsequent years not yet due and
payable and subsequent assessments for the current and prior years due to a
change in land usage or ownership.


3.    [Others to conform to final Title Commitment]
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT D


BILL OF SALE AND ASSIGNMENT


 

THE STATE OF _________ §  

 
§
KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF _________  §  

 
THAT _________________________, a ____________ ("Grantor"), for an in
consideration of the sum of Ten and No 100ths Dollars ($10.00) cash and other
good and valuable consideration paid to Grantor by __________________________, a
______________ ___________________ ("Grantee"), the receipt and sufficiency of
which are hereby acknowledged, has granted, sold, and conveyed, and by these
presents does grant, sell, and convey unto Grantee, its successors and assigns,
the following (collectively, the “Assigned Property”):


[Conform to finalized APA]


1.    Personal Property. All items of furniture, fixtures, vehicles, buses,
equipment and tangible personal property owned by Grantor and located on or
within or used in connection with the ownership or operation of the improvements
located on that certain real property located in ____________ County,
______________ consisting of ________________ acres, more or less, comprised of
the parcel more particularly described on Exhibit A attached hereto and
incorporated herein (such land and improvements being collectively referred to
herein as the "Project," and all of such items and personal property being
collectively referred to herein as the "Personal Property");


2.    Leases. All of Grantor's right, title and interest as lessor or landlord
in and under all leases, occupancy agreements, residency agreements and licenses
agreements granting possessory rights in, on or covering the Project (the
"Leases"), which leases and agreements are more particularly described on
Exhibit B attached hereto;


3.    Property Agreements. All of the Grantor's right, title and interest as
owner of the Project, to the extent Grantor's interest is assignable, in and to
the agreements relating to the ownership, use, membership, leasing, management,
advertising, security, maintenance, construction or operation of the Project or
the Personal Property, which agreements are more particularly described on
Exhibit C attached hereto and incorporated herein (the "Property Agreements");


4.    Intangibles. To the extent assignable and relating solely to the
ownership, development, use or projected use, maintenance or operation of the
Project, Personal Property, Leases or Property Agreements, all of Seller's
right, title and interest in and to all (i) plans, models, drawings,
specifications, surveys, engineering reports and other technical descriptions or
materials that are in the possession of Grantor or its representatives (the
"Plans"); (ii) warranties, guaranties, indemnities and claims (the
"Warranties"); (iii) certificates of occupancy, certificates of compliance
(including those relating to compliance by the Project with all laws, rules and
regulations governing access for the handicapped), licenses, permits, franchises
and similar rights issued by any federal, state or municipal authority and
issued solely for the benefit of the Project or improvements to be constructed
on the above-described land (the "Permits"); (iv) rights to use the name “Town
Village” for the Project only; and (v) all other claims or causes of action (the
"Intangibles"); and
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


5.    Miscellaneous. To the extent assignable, all of Grantor's right, title and
interest in, if any, any other tangible or intangible asset of any kind or
nature primarily used in connection with the ownership or operation of the
Property or the Improvements that is not specifically identified as an Excluded
Asset.


Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in that certain Purchase and Sale Agreement among Grantor (and
others), as Seller, and Grantee, as Purchaser, with an effective date of January
__, 2006.


TO HAVE AND TO HOLD the Personal Property, Leases, Property Agreements, Plans,
Warranties, Permits, and Intangibles, together with all and singular the rights
and appurtenances thereto in anywise belonging, unto the said Grantee, its
successors and assigns, forever, and Grantor does hereby bind itself and its
successors to WARRANT and FOREVER DEFEND title to the Personal Property, Leases,
Property Agreements, Plans, Warranties, Permits and Intangibles unto said
Grantee, its successors and assigns, against the lawful claims of any and all
persons lawfully claiming or to claim the same or any part thereof.


This transfer is made subject only to the liens, encumbrances, and security
agreements affecting the Project and/or Grantor's interest in the Project set
forth on Exhibit D attached hereto and made a part hereof.


GRANTOR HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION,
ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR CONCERNING (i) THE
NATURE AND CONDITION OF THE ASSIGNED PROPERTY, INCLUDING WITHOUT LIMITATION, THE
SUITABILITY THEREOF OR COMPLIANCE WITH ALL APPLICABLE LAWS, RULES OR
REGULATIONS; (ii) EXCEPT FOR ANY WARRANTIES OF TITLE CONTAINED IN THIS BILL OF
SALE, THE NATURE AND EXTENT OF ANY LEASE, POSSESSION, LIEN, ENCUMBRANCE,
LICENSE, RESERVATION, CONDITION OR OTHERWISE; AND (iii) THE COMPLIANCE OF THE
ASSIGNED PROPERTY OR ITS OPERATION WITH ANY LAWS, ORDINANCES OR REGULATIONS OF
ANY GOVERNMENTAL OR OTHER BODY. GRANTEE ACKNOWLEDGES THAT IT HAS INSPECTED THE
ASSIGNED PROPERTY AND IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE ASSIGNED
PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY GRANTOR.
GRANTEE FURTHER ACKNOWLEDGES THAT ITS INFORMATION WITH RESPECT TO THE ASSIGNED
PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES, AND GRANTOR (x) HAS NOT MADE
ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION; AND (y) DOES
NOT MAKE ANY REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. THE SALE OF THE ASSIGNED PROPERTY AS PROVIDED FOR HEREIN IS MADE ON
AN "AS IS," "WHERE IS" BASIS AND "WITH ALL FAULTS", AND GRANTEE EXPRESSLY
ACKNOWLEDGES THAT, IN CONSIDERATION OF THE DEEDS OF GRANTOR HEREIN, EXCEPT AS
OTHERWISE SPECIFIED HEREIN, GRANTOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY, TENANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, IN RESPECT OF THE ASSIGNED PROPERTY.
 
 
-2-

--------------------------------------------------------------------------------

Back to Table of Contents
 
IN WITNESS WHEREOF, Grantor has executed this Bill of Sale and Assignment as of
the _____ day of ___________, 20__.


GRANTOR:


___________________________________ ,
a _______________________


By:_________________________________
Name:______________________________
Title:_______________________________


 

THE STATE OF TEXAS  §  

 
§

COUNTY OF _________  §  

 
This instrument was acknowledged before me on _______________________, by
______________, ____________ of _________________, a _________________, on
behalf of said ______________.


_______________________________
Notary Public in and for the
State of ____________
My Commission Expires:_________
 
 
-3-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT A


TO BILL OF SALE AND ASSIGNMENT




(a)    Legal Description
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT B


TO BILL OF SALE AND ASSIGNMENT
 
(b)    Leases
 
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT C


TO BILL OF SALE AND ASSIGNMENT




Property Agreements
 
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


EXHIBIT D


TO BILL OF SALE AND ASSIGNMENT


Permitted Encumbrances
 


(to follow upon review of Title Commitments)
 
 
 
-1-

--------------------------------------------------------------------------------

Back to Table of Contents


SCHEDULE I


Property Information




Financial Information
Monthly Income Statements (Trailing 12 months)
Current Tenant Rent Rolls (“Rent Roll”)
Property Tax Annual Assessments/Property Tax Amounts
Accounts Receivable Listing
Utility Account Numbers/Deposits


Property
General Information (i.e., address, construction dates, site data, square
footage)
Floorplans
Apartment Mix/List of Combined Units
Title Commitments
Existing Surveys


Operations
Residency Agreements (sample)
Monthly Billing Statement (sample)
Major Service Contracts/Warranty Agreements (with Brookdale, or with Seller)
Capital Leases
Licenses, Permits and Registrations
Governmental Notices
Certificates of Occupancy


Marketing
Marketing Brochure
Current Marketing Rents
Monthly Occupancy History (2002-2005 YTD)
Analysis/Map of Surrounding Competition
Market Demographic Overview


Environmental
Existing Environmental Reports (if available)
Existing Geotechnical Reports (if available)


Other
Description of Existing Insurance Coverage
Listing of Pending Litigation
 
 
-1-

--------------------------------------------------------------------------------

 